Title: Memorandum respecting the Militia, 11 May 1756
From: Washington, George
To: 



[Winchester, 11 May 1756]

May 11th—Colo. Spotswood from Spotsylvania with 3 Field Officers 5 Captns 10 Subalterns and 130 private Men arrivd here & encampd in Colo. Woods Meadow.
Colo. Henry Fitzhugh with 2 Captains 4 Subalterns 1 Clark 4 Sergts and 102 private also came to Town. as did 9 of the King George Deserter’s.
The Prince William Militia were orderd to March to Morrow under the Comd of a Captn and 4 Sub. to strengthen the Forts on Pattersons Creek with a Subn & 20 men and to build another at the Mouth of Little Cacapehon but Colo. Henry Peyton who had recd a special Comn from his honour the Govr insisted upon going out to command them I expostulated with him on the absurdity of it: and represented the unnecessary charge it wd run the Country to, employing of supernumerary Officer’s but, nothing woud put aside his intentions he said his only motive in going was to serve his Country and that he expected no reward or gratuity for his trouble—and that unless he went he was sure the Men wd desert. present Colo. Lee, Captn Mercer and Mr Kirkpatrick.
